Title: Thomas Jefferson to Elisha Ticknor, 7 June 1817
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Dear Sir
            Monticello
June 7. 17.
          
          Expecting that mr George Tickner, your son, would be at Paris about this time, I have deferred till now the acknolegement of his favors: and believing the inclosed will reach him more safely and speedily thro’ the favor of your transmission, I take the liberty, according to his request, and your permission of putting it under cover to you. it is fortunate for him that the quiet of Europe still continues, and is likely to continue long enough for the peaceable indulgence of his travels and stay in it. I pray you to be assured of my great esteem & respect.
          Th: Jefferson
         